DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	The restriction requirement set forth in the previous office action is hereby withdrawn in view of Applicant’s remarks. Accordingly, claims 1-20 are pending and examined herein.

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
 
Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claims are directed to the abstract idea of certain methods of organizing human activity and/or mental processes. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception as discussed below.
 
Step 1 of the 2019 Revised Patent Subject Matter
More specifically, regarding Step 1, of the 2019 Revised Patent Subject Matter Eligibility Guidance, the claims are directed to eligible statutory categories of invention.
 
Step 2a-1 of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claims are analyzed to determine whether they are directed to a judicial exception. 
Independent claim 1 recites: 	A gaming device comprising: 
a display configured to display a keno game including a number of symbols; 
a user interface configured to receive a player input for the keno game, the player input specifying a subset of the number of symbols; and 
a game controller configured to, during a round of the keno game: 
determine a number of bonus markers to be selected; 
select a predetermined number of standard markers from a collection of standard markers; 
select the number of bonus markers from a collection of bonus markers; 
determine that at least a threshold number of bonus markers has been selected; 
in response to determining that the at least the threshold number of bonus markers has been selected: 
initiate a bonus draw phase; and 
select additional markers from at least one of the collection of standard markers or the collection of bonus markers; and 
determine a number of matches between: 
the player input received at the user interface; and 
the selected predetermined number of standard markers and any additional standard markers selected during the bonus draw phase.
Independent claim 9 recites a method that performs a set of steps that are substantially the same as the underlined recitations above with respect to claim 1, thus claim 1 discussed herein is representative of claim 9 for at least the same reasons.
Independent claim 16 recites: 	A method of providing bonus drawings through a simulated keno game on an electronic gaming machine, the method comprising: 
initiating the simulated keno game on the electronic gaming machine; 
selecting a number of bonus markers from a collection of bonus markers; 
selecting a number of standard markers from a collection of standard markers; 
triggering an activation of a first bonus selection when the number of bonus markers is at least a threshold number; 
during the first bonus selection, selecting a first predetermined number of markers from at least one of the collection of bonus markers and the collection of standard markers; 
detecting at least one additional bonus marker from the first predetermined number of markers; 
in response to detecting the at least one additional bonus marker, initiating a second bonus selection; 
during the second bonus selection, selecting a second predetermined number of markers from the at least one of the collection of bonus markers and the collection of standard markers; 
determining a sum of values associated with the selected number of bonus markers and the at least one additional bonus marker; and 
incrementing a credit balance by the sum.
These recites as underlined in claim 1 and 16 are acts of mental processes amounting to concepts performed in the human mind, such as, but not limited to, observation, judgement, and evaluation, and/or methods of organizing human activity such as, but not limited to, following rules or instructions and fundamental economic principles or practices (e.g. wagering games). 
With respect to claim 1, the underlined recitations are akin to a set of rules that are capable of being performed by a human through use of mental process or pen/paper. For instance, a human is capable of determining a number of bonus markers to be selected (mental step), selecting a predetermined number of standard markers from a collection of standard markers (e.g. written markers being randomly drawn by a human), select the number of bonus markers from a collection of bonus markers (e.g. written markers being randomly drawn by a human), determine that at least a threshold number of bonus markers has been selected (mental step), and if so, initiate a bonus phrase comprising of more selection and determination steps that are deemed similarly to the above as mental steps and/or methods or organized activity such as a rule instructing a human to randomly draw written markers.
With respect to claim 16, and for the sake of brevity, substantially the same analysis applies, as claim 16 similarly provides a number of steps that amount to rules to be followed to perform a game process that can be performed by a human through mental steps and/or using pen/paper.
Regarding dependent claims 2-8, 11-15, & 17-20:
Each claim is dependent either directly or indirectly from at least one of the independent claims identified above and includes all the limitations of said independent claim. Therefore, each dependent claim recites the same abstract idea as identified above. Each of the dependent claims further describe additional mental process aspects to the abstract idea or merely further define aspects already deemed a mental process and/or method of organizing human activity as detailed above, such as, specifying characteristics of the standard and/or bonus markers, performing additional game rules such as adding values, and additional selection and determination steps similar to the steps discussed as recited in the independent claims. Accordingly, each of these claims are similarly directed to an abstract idea for at least the same reasons above. 

Step 2a-2 of the 2019 Revised Patent Subject Matter Eligibility Guidance
The second prong of step 2a is the consideration if the claim limitations are directed to a practical application.
Limitations that are indicative of integration into a practical application:
-Improvements to the functioning of a computer, or to any other technology or technical field - see MPEP 2106.05(a) 
-Applying or using a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition – see Vanda Memo
-Applying the judicial exception with, or by use of, a particular machine - see MPEP 2106.05(b) 
-Effecting a transformation or reduction of a particular article to a different state or thing - see MPEP 2106.05(c)  
-Applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception - see MPEP 2106.05(e) and Vanda Memo
Limitations that are not indicative of integration into a practical application:
-Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
-Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
-Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
 
This judicial exception is not integrated into a practical application because the claimed computing elements including a gaming device, a display, a user interface, and a game controller (collectively interpreted as generic computing elements – i.e. any standard computer includes such components) are recited at a high level of generality.  The steps as underlined above are no more than mere instructions to apply the exception using these generic computing elements. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  See MPEP 2106.05(e). The judicial exception is not integrated into a practical application because the claimed invention merely applies the judicial exception, or mere instructions to implement an abstract idea through human activity or implement the abstract idea on a “computer”, or merely uses a “computer” as a tool to perform the abstract idea (MPEP 2106.05 (f)) and/or generally links the use of the judicial exception to a particular technology or field of use (MPEP 2106.05 (h)).  Simply implementing the abstract idea on generic structure and/or a generic computer is not a practical application of the abstract idea. For the reasons as discussed above, the claims are not integrated to a practical application.

Step 2b of the 2019 Revised Patent Subject Matter Eligibility Guidance
Next, the claims as a whole are analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the exception. 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no element or combination of elements claimed is sufficient to ensure any claim of the present application as a whole amounts to significantly more than one or more judicial exceptions, as described above. For example, the recitations of utilization of generic structure and generic computing elements to apply the abstract idea merely implements the abstract idea at a low level of generality and fails to impose meaningful limitations to impart patent-eligibility (the use of a generic structure to implement a process or a generic computer to implement the process is merely illustrating the environment in which the abstract idea is practiced).  The recited generic elements are a mere means to implement the abstract idea. Thus, they cannot provide the “inventive concept” necessary for patent-eligibility. “[I]f a patent’s recitation of a computer amounts to a mere instruction to ‘implement]’ an abstract idea ‘on ... a computer, ’... that addition cannot impart patent eligibility.” Alice, 134 S. Ct. at 2358 (quoting Mayo, 132 S. Ct. at 1301). As such, the significantly more required to overcome the 35 U.S.C. 101 hurdle and transform the claimed subject matter into a patent-eligible abstract idea is lacking. Accordingly, the claims are not patent-eligible.
The dependent claims do not add “significantly more” for at least the same reasons as directed to their respective independent claims, at least based on the position, as discussed above, that each of the dependent claims merely provides additional mental processes to further the abstract idea of the independent claims.
The claimed invention does not recite a sufficient tie to a machine or apparatus.  The machine or apparatus should implement the process, and not merely be an object upon which the process operates.  The claims should be clear as to how the machine or apparatus implements the process, rather than simply stating “a machine implemented process”. The claimed generic structure set forth in the claims are analogous to a general purpose structure and general purpose computing elements in that they represent old, well understood conventional elements that do not add significantly more to the claims.  See Alice Corp. v. CLS Bank International, 134 S. Ct. at 2358-59.  The machine or apparatus limitations should make clear that the use of the machine or apparatus in the claimed process imposes a meaningful limit on the claim's scope, and does use a machine involving more than insignificant extra-solution activity.  MPEP 2106.05(g).
Also, there is no transformation in these method claims. The above claimed underlined process steps do not transform the generically claimed computing elements into a different state or thing.  These additional elements physically remain the same and do not transform into a different state or thing.  
Consequently, consideration of each and every element of each and every claim, both individually and as an ordered combination, leads to the conclusion that the claims are not patent-eligible under 35 USC §101.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites, amongst other limitations, “determine a number of bonus markers to be selected”, “select the number of bonus markers from a collection of bonus markers”, “determine that at least a threshold number of bonus markers has been selected”, and “in response to determining that the at least the threshold number of bonus markers has been selected:” (performing further steps).  It appears indefinite as to, if there is already a determination of a number of bonus markers to be selected and selecting that number, the relevance of a determination of the number exceeding a threshold and determining if the selected number of bonus markers has exceeded the threshold, as the number of selected bonus markers appears to be already selected initially. It appears that the recited limitations would benefit from clarifying amendments to positively recite that determining if that at least a threshold number of bonus markers has been selected seemingly equates to a determination the initial determination of a number of bonus markers to be selected is a number that exceeds the threshold, as there is already a positive recitation that the number to be selected are each selected, and the real determination of exceeding the threshold appears to be, based on the specification, that initial determined number exceeding a preset threshold number.  The specification discusses this embodiment with respect to figure 4 and the related description thereof at paragraphs 0088-0124 (of the published application), which appears to support the Examiner’s interpretation and position that it appears the claimed invention, while attempting to reflect the embodiment, appears to set forth a level of indefiniteness equating to failing to particularly point out and distinctly claim the subject matter which the inventor(s) regard as their invention.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached Notice of References Cited (PTO-892) for relevant prior art in the realm of keno games incorporating additional, extra, or bonus type drawing processes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILAP SHAH whose telephone number is (571)272-1723. The examiner can normally be reached Monday - Friday, 9:30-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KANG HU can be reached on 571-270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MILAP SHAH/Primary Examiner, Art Unit 3715